Case: 21-20043     Document: 00516352083         Page: 1    Date Filed: 06/10/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 10, 2022
                                  No. 21-20043                        Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Victor Bernard Henry,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                               No. 4:18-cr-719-1


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:
          This case arises from a denial of a motion to suppress evidence
   obtained twenty-six minutes into a traffic stop. We affirm.
                                        I.
          On February 22, 2018, Texas Department of Public Safety (“DPS”)
   Agent Andrew Papanos spoke with a street-level heroin dealer about his
   supplier. The dealer provided the supplier’s nickname, “Casper,” and a
   physical description: a heavyset Black male with yellow or blond dreadlocks
   who drove a black sports car, which may have been specifically identified as
Case: 21-20043     Document: 00516352083           Page: 2   Date Filed: 06/10/2022




                                    No. 21-20043


   a Chevrolet Camaro. At Papanos’ direction, the dealer ordered heroin from
   Casper, which was delivered by Meagan Green, who was then arrested.
          At about 11:30 p.m. on February 24, 2018, Papanos was parked at a gas
   station when he saw someone resembling Casper. As the suspect drove a
   black sports car (Dodge Challenger) away from the gas station, Papanos
   maintained surveillance and observed the suspect throw a lit cigarette out the
   car window, which is an offense. Papanos radioed to have a trooper try to
   make a traffic stop, specifically contacting DPS Troopers Mackenzie Brown
   and Dannie Gutierrez, requesting they stop the suspect’s car. The troopers
   tracked the suspect and observed the car speeding (going 68 mph in a 65-mph
   zone) and driving on the shoulder of the highway in violation of state law.
   Brown initiated a traffic stop and made contact with Victor Bernard Henry
   while Papanos pulled up behind.
          Brown ordered Henry out of the vehicle. After obtaining Henry’s
   driver’s license, Brown entered Henry’s information into his patrol car’s
   computer and learned that Henry was driving with a suspended license, an
   arrestable offense. Meanwhile, Papanos went to Brown’s patrol car to explain
   his suspicion of drug trafficking. Brown then asked Henry for consent to
   search the vehicle, which he gave. Before turning to the car, Brown frisked
   Henry and noticed a large bulge in his shorts pocket; he asked Henry to pull
   out whatever was causing the bulge. Henry pulled out a large wad of cash,
   which he said was $3,200.
          When other DPS Criminal Investigations Division (“CID”) agents
   arrived and began to search the vehicle, Brown returned to his car to write a
   citation for Henry’s driving with a suspended license. The CID agents found
   bail bond paperwork for Meagan Green in Henry’s car. Papanos told Brown
   that he believed Henry was Casper because Meagan Green had been arrested
   for heroin delivery that came from Casper. After Papanos asked Brown if they




                                         2
Case: 21-20043          Document: 00516352083              Page: 3      Date Filed: 06/10/2022




                                           No. 21-20043


   had a basis to arrest Henry, Brown explained that the suspended license
   justified arrest. Within minutes of this conversation, a CID agent opened the
   hood of Henry’s car and found a t-shirt containing 400 grams of heroin.
   Papanos then arrested Henry.
          Henry moved to suppress all evidence seized during the February 24,
   2018 traffic stop. After a hearing, the district court denied Henry’s motion to
   suppress. Henry conditionally pled guilty to possession with intent to
   distribute 100 grams or more of heroin, reserving his right to appeal the
   district court’s order on the motion to suppress. Henry timely appealed.
                                                II.
          On appeal of a motion to suppress ruling, we review factual findings
   for clear error and conclusions of law de novo. 1 The denial of a suppression
   motion will be upheld if there is any reasonable view of the evidence to
   support the denial. 2
                                                III.
          In an analytical framework inspired by principles discussed in Terry v.
   Ohio, 3 we review the legality of police investigatory stops in a two-part test. 4
   We first examine whether the officer’s action was justified at its inception
   and then inquire whether the officer’s subsequent actions were reasonably
   related in scope to the circumstances that justified the stop. 5 As to the first
   part, the traffic stop was valid on three bases: Henry (1) littered a cigarette in



          1
              United States v. Kendrick, 980 F.3d 432, 439 (5th Cir. 2020) (en banc).
          2
              United States v. Gratkowski, 964 F.3d 307, 310 (5th Cir. 2020).
          3
              392 U.S. 1 (1968).
          4
              United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004).
          5
              Id.




                                                 3
Case: 21-20043              Document: 00516352083          Page: 4   Date Filed: 06/10/2022




                                            No. 21-20043


   violation of Texas Health and Safety Code § 365.012(a), (2) sped, and (3)
   drove on the shoulder of the highway in violation of Texas Transportation
   Code § 545.058.
          As to the second part, the district court stated the continuance of the
   traffic stop was justified because Henry drove with a suspended license and
   was a suspect in an ongoing drug trafficking investigation. We agree. A
   detention must be temporary and last no longer than is necessary to
   effectuate the purpose of the stop, unless further reasonable suspicion,
   supported by articulable facts, emerges. 6 The question before this Court,
   then, is whether Brown’s actions after he stopped Henry and before the
   heroin was found were reasonably related to the circumstances that justified
   the stop, or to dispelling his reasonable suspicion developed during the stop. 7
   Approximately three minutes into the stop, Brown found that Henry’s
   license was suspended. There is no constitutional impediment to a law
   enforcement officer’s request to examine a driver’s license during a traffic
   stop and run a computer check. 8 At this point, Brown could have arrested
   Henry for driving with a suspended license. Moreover, Brown developed
   reasonable suspicion that Henry was involved in the sale of heroin as the stop
   progressed—Papanos explained to him that Henry matched the description
   of a drug trafficking suspect.
          The “touchstone of Fourth Amendment analysis is reasonableness.” 9
   Reasonableness requires a balancing of the public interest with an




          6
              Id. at 507.
          7
              Id.
          8
              Id. at 507–08.
          9
              Id. at 507 (internal citations omitted).




                                                   4
Case: 21-20043           Document: 00516352083               Page: 5       Date Filed: 06/10/2022




                                             No. 21-20043


   individual’s right to be free from arbitrary intrusions by law enforcement. 10
   The Supreme Court has emphasized that courts must allow “officers to draw
   on their own experience and specialized training to make inferences from and
   deductions about the cumulative information available to them that ‘might
   well elude an untrained person.’” 11 Brown’s suspicion that Henry was a drug
   dealer known as Casper was reasonable under the Fourth Amendment. Agent
   Papanos was involved in an ongoing heroin trafficking investigation. Two
   days earlier, he arrested Meagan Green after she delivered heroin that had
   been ordered by a cooperating street dealer from his supplier, whom he knew
   only as Casper. Papanos was on the lookout for Casper, who had been
   described by the dealer as a heavyset Black male with yellow or blond
   dreadlocks who drove a black sports car. Papanos conveyed his suspicion to
   Brown, who prolonged the stop on the basis of reasonable suspicion. 12 The
   CID agents’ discovery of Meagan Green’s bond paperwork strengthened this
   suspicion. Brown made permissible “commonsense judgments and
   inferences about human behavior” and his own policing experiences. 13 Based
   on the totality of the circumstances, a reasonable law enforcement officer
   could conclude that Henry was the source of the heroin that had been
   delivered by Meagan Green several days earlier, and that he had committed
   the offense of possession of heroin with intent to distribute. 14




           10
                Id.
           11
            United States v. Arvizu, 534 U.S. 266, 273 (2002) (quoting United States v. Cortez,
   449 U.S. 411, 418 (1981)).
           12
                Brigham, 382 F.3d at 507.
           13
                See Illinois v. Wardlow, 528 U.S. 119, 125 (2000) (internal citation omitted).
           14
                Brigham, 382 F.3d at 507.




                                                   5
Case: 21-20043      Document: 00516352083         Page: 6   Date Filed: 06/10/2022




                                   No. 21-20043


                                     ****
            For the foregoing reasons, we AFFIRM the ruling of the district
   court.




                                        6